Citation Nr: 1624894	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for a back disorder

2.  Entitlement to an effective date earlier than August 2, 2010 for the grant of service connection for hypertension, including on the basis of clear and unmistakable error (CUE) in prior decisions by the Board of Veterans' Appeals (Board/BVA) in May 1970 and Regional Office (RO) in July 1996.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to February 1969.

This appeal to the Board is from January 2009 and August 2013 rating decisions by a Department of Veterans Affairs (VA) RO.

In support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board in February 2015.  A transcript of the hearing is of record. 

In June 2015, the Board determined the Veteran had submitted new and material evidence to reopen his claim of entitlement to service connection for a back disorder since a prior, final and binding, July 1996 rating decision earlier considering and denying this same claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim for further development - including especially for a VA medical nexus opinion concerning whether the Veteran's back disorder found on examination or in the medical records is as likely as not the result of his military service. 

On remand, after obtaining this additional medical nexus opinion on this determinative issue of causation, the Agency of Original Jurisdiction (AOJ) - that being the RO or Appeals Management Center (AMC) that completed the remand development - continued to deny the claim, so it is again before the Board.

In addition, in the June 2015 Board decision and remand, the Board determined that the RO had not issued a Statement of the Case (SOC) with regards to the Veteran's claim of entitlement to an earlier effective date for his service-connected hypertension.  Therefore, the Board remanded this earlier-effective-date claim so the RO could provide him this required SOC concerning this claim and give him opportunity in response to file a Substantive Appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this "downstream" claim to the Board.  See Manlincon v. West, 12 Vet. App. 119 (1998).

On remand, the RO/AMC issued an August 2015 SOC that continued the denial of an earlier effective date for the service-connected hypertension.  And, in response, the Veteran submitted a timely Substantive Appeal later in August 2015, thereby perfecting his appeal of this additional claim, so it, too, is again before the Board.

The only remaining claim that was previously before the Board in June 2015, for service connection for a heart disorder (namely, atrial fibrillation), was granted in that decision by resolving all reasonable doubt in the Veteran's favor as concerning whether it is secondary to his hypertension.  He has not since separately appealed the rating and/or effective date assigned for the atrial fibrillation, so that claim is no longer a disputed issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

The Veteran's claims file is entirely electronic, so paperless, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS).


FINDINGS OF FACT

1.  Although the Veteran has a back disorder, characterized variously as a joint complex dysfunction of the cervical spine, lumbar spine and sacroiliac joint, sprain/strain of the cervical spine, thoracic spine and lumbar spine and degenerative disc disease of the cervical and lumbar spine, the most persuasive evidence indicates he did not have this disorder during his time in service or to a compensable degree within a year of his discharge and that it is not otherwise related or attributable to his service.  Instead, this disorder is the result of several contributing factors unrelated to his military service - namely, aging, obesity, and injury while not in service.

2.  An original claim seeking service connection for hypertension was received in February 1969, less than one year after the Veteran's discharge from the military.

3.  Service connection for hypertension was denied in an October 1969 RO decision and, on appeal, in a May 1970 Board decision, which became a final and binding determination as a matter of law; there was not a fatal flaw or undebatable or egregious mistake when considering the evidence then of record and statutes and regulations then in effect. 

4.  A petition to reopen the claim of service connection for hypertension was later received in March 1996.

5.  The petition to reopen the claim for service connection for hypertension was denied in a July 1996 RO rating decision, and in response the Veteran initiated a timely appeal; that denial was confirmed and continued in a September 1996 SOC, and the Veteran did not then in response submit a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of the denial of the petition to reopen this claim to the Board.  Moreover, there again was not a fatal flaw or undebatable or egregious mistake when considering the evidence then of record and statutes and regulations then in effect. 

6.  Another petition to reopen the claim for service connection for hypertension subsequently was received in May 2008.

7.  That more recent petition to reopen the claim for service connection for hypertension was denied in a January 2009 rating decision, and in response the Veteran again initiated a timely appeal; but although that denial was confirmed and continued in a September 2009 SOC, he then in response also submitted the necessary timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal to the Board.

8.  The Veteran's claim of entitlement to service connection for hypertension consequently remained pending until the ultimate grant of service connection for this same disease in an August 2013 rating decision, albeit as secondary to Type II Diabetes Mellitus rather than as directly incurred or aggravated in service or presumptively incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran's back disorder is not shown to have been directly or presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  However, the criteria are met for an earlier effective date of May 14, 2008, (rather than just as of August 2, 2010) for the grant of service connection for the hypertension, though the criteria are not met for an even earlier effective date.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regards to the claim for an earlier effective date for the now service-connected hypertension, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA does not have to provide additional VCAA notice concerning a "downstream" disability rating or effective date element of a claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this circumstance for the hypertension claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance, in August 2015, following and as a direct result of the Board's June 2015 remand.  The Veteran was provided this required SOC, citing the statutes and regulations governing the assignment of the effective date for this disability and containing discussion of the reasons or bases for not, instead, assigning an earlier effective date.  38 U.S.C.A. § 7105(d); see also Goodwin, 22 Vet. App. 128.  He therefore has received all required notice concerning this downstream earlier-effective-date claim.  See Huston v. Principi, 17 Vet. App. 195 (2003) (explaining that evidence of an earlier-filed claim, but also that was not subject to a final and binding determination, is necessary to substantiate a claim for an earlier effective date).

Moreover, the Board is at least partly, though not entirely, granting this claim.  And, as will be explained, resolution of this claim ultimately turns on when the Veteran filed and re-filed this claim, so an examination and opinion - including a "retrospective" opinion such as to determine the status of this disability in years past - is not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).


Consider also that, to the extent the Veteran is alleging CUE in prior RO and Board decisions, the VCAA does not apply to this portion of this earlier-effective-date claim.  The VCAA does not apply to a CUE claim, irrespective of whether the Board or local RO issued the decision now being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA also does not apply to RO CUE claims).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

As for the back disorder service connection claim also at issue, included in the claims file is a signed response from the Veteran dated in November 2008 in which he acknowledged receiving notice from VA regarding the evidence and information needed to substantiate his claim for benefits for this condition.  Additionally, the January 2009 rating decision refers to two VCAA notice letters sent to him in August and November 2008, respectively, which the rating decision indicates notified him of the evidence needed to substantiate this claim and offered assistance in obtaining any medical or other evidence needed to establish entitlement to service connection for this additionally claimed disability.  Accordingly, it can be presumed that the proper VCAA notice letters were sent in the preferred sequence, that is, before initially adjudicating this claim in the rating decision at issue, since the response from him was received by VA prior to the January 2009 rating decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

While the electronic record (virtual file) does not contain a copy of the VCAA notice letters discussed above, any notice defect that may possibly have existed in those letters does not result in any prejudice to the Veteran as any reasonable person is expected to understand what evidence and information is needed to substantiate his claim for benefits based on the other notice he since has been provided during the course of this appeal.  Specifically, the January 2009 rating decision and the September 2009 SOC advised him of the evidence and information needed to substantiate this claim and of all of the elements of this service-connection claim, including the "downstream" disability rating and effective date elements.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007); Vazquez-Flores v. Peake, 22 Vet. App 37, 48 (2008).  Moreover, he and his representative have evidenced their actual knowledge of the evidence and information needed to substantiate this claim, during the course of the appeal, including in their questioning and responses during the February 2015 videoconference hearing before the Board.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statement or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). 

Consequently, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board also notes that he has not alleged or demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, no further action is required with respect to the duty to notify.  

Regarding the additional obligation to assist the Veteran with these claims, VA obtained his service treatment records (STRs), post-service medical records, a statement from his spouse, and the report of a relevant examination and opinion dated in August 2015 in furtherance of these claims.  The effect of the examination and opinion, that is, when considering them in the aggregate, is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination/opinion concerning these claims being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).


As concerning the February 2015 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the February 2015 videoconference hearing, to this end, the undersigned presiding judge correctly identified the issues and focused on the elements necessary to substantiate the claims.  The Veteran has not alleged any deficiency in the conducting of the hearing 
and the Board finds that, consistent with Bryant, the duties set forth in § 3.103(c)(2) were satisfied.

Moreover, there was compliance, certainly substantial compliance, with the Board's June 2015 remand directives, including especially in terms of issuing an SOC concerning the earlier-effective-date claim for hypertension, also then giving the Veteran time in response to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent).  He also underwent the necessary VA compensation examination for the needed medical nexus opinion regarding the etiology of his back disorder, particularly in terms of its posited relationship or correlation with his military service.  So there was compliance, certainly the acceptable substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Recognizing these efforts, the Veteran has had meaningful opportunity to participate effectively in the processing of these claims, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with these claims.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board is proceeding with appellate review of these claims.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's electronic (paperless) claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back Disorder Claim

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim or contemporaneous thereto; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).


If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the 
post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In-service notation of a condition does not require medical evidence where the condition is of a type as to which a lay person's observation is competent.  However, although prong (3) does not require medical nexus evidence, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that the determination of whether medical versus lay evidence is needed to support a claim is fact specific (i.e., a case-by-case judgment), based on the specific type of condition being claimed, including in terms of whether it is simple or instead complex).

A rather recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court explicitly rejected the argument that a dictionary definition of "chronic" should be used instead, noting that continuity of symptomatology in § 3.303(b) had no other intent than to afford an alternative route to service connection for specific chronic diseases.  Id.  

The Veteran's back disorder has been diagnosed as degenerative disc disease (DDD) and degenerative joint disease (DJD), i.e., arthritis, the latter of which is one of the 'chronic' diseases listed in 38 C.F.R. § 3.309(a) as presumptively service connected, but only assuming it initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption also is rebuttable by affirmative evidence to the contrary.

In deciding claims, VA adjudicators are directed to assess the probative value (competency and credibility) of both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically, is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service-connection claim).

The Veteran contends that his current back disorder is the result of an injury he experienced lifting an artillery shell to load into a cannon while he was in service.  He asserts that he has experienced significant back pain with ambulation and with walking ever since this incident that has gotten progressively worse with age. 

A review of the Veteran's STRs reveals one outpatient record dated in January 1969 showing that he complained of and was treated for a pulled back muscle.  The rest of his STRs are entirely unremarkable for any complaints, treatments, or diagnoses related to a back injury or other trauma.  Notably, his February 1969 separation examination and medical history report, administered only a month after the reported back muscle injury, do not contain any notations regarding that injury, including in terms of any consequent long-term (i.e., chronic or permanent) residuals.

The first instance of a back disorder diagnosis, post service, is in an outpatient record dated in June 1995 from a VA outpatient clinic.  According to the record, the Veteran reported experiencing low back pain only since July 1993, so just for the past two or so years (i.e., not dating back to his service).  A physical examination revealed tenderness of the lower thoracic and lumbosacral spine, while an X-ray showed mild DDD at L3-4 and muscle spasm.  As a result of that examination he was diagnosed with discogenic disease. 


Outpatient records from the Loma Linda, California, VA Medical Center (VAMC) dated from April 2008 to July 2012 document continued complaints of lower back pain.  The Veteran was afforded a radiologic examination of his lumbar spine in April 2008 that affirmed mild-to-moderate degenerative changes at L2-3 and mild scoliosis convex to the right.  The diagnosis was minor abnormality.  Thereafter, a record dated in April 2009 shows he reported lower back pain for the preceding two months that was non-radiating.  He also reported receiving a steroid injection into his lower back "years ago" for "sciatica" after an unspecified accident.  He was afforded another radiologic examination of his spine in April 2011 that showed degenerative changes of the cervical spine with bridging anterior hypertrophic bone spurs of C2-3 through C6-7.  The diagnosis was abnormality.  A July 2012 physical examination revealed decreased range of motion of the lumbar spine and paraspinal tenderness of the cervical spine.  The assessment was cervicalgia, cervical spondylosis with bone spurs, lumbar radiculopathy, lumbalgia, and lumbar facet syndrome. 

In a statement dated in May 2012, the Veteran described his symptoms related to back pain, including a burning sensation that coupled with his pain prevents him from standing for more than ten minutes at a time.  Furthermore, he stated that his body stiffens with pain if he sits down for a long period of time.  According to him, he had an injection into his lower back in the past. 

The Veteran submitted an outpatient record from San Antonio Community Hospital dated in March 2013 that documents his admission on an emergency basis for a variety of conditions, including low back pain.  He was diagnosed with low back pain by the attending physician and instructed to take previously-prescribed medications for control of his pain.

The Veteran submitted a statement from his spouse dated in November 2013 in which she documented the symptoms of his various disabilities, including his back disorder.  According to her, he experienced back and neck pain if he sat or laid in the same place for a prolonged period of time, and he experienced muscle cramps in his back on a regular basis. 

The Veteran additionally had a VA compensation examination in August 2015, as directed by the Board in its June 2015 remand.  The examiner noted previous diagnoses of lumbosacral strain, degenerative arthritis of the spine, and meralgia paresthetica.  During the examination, the Veteran reported sustaining a back injury in service that he said prevented him from working for a period of time and that his back had been hurting ever since that injury in service.  After physical examination and comprehensive review of the claims file, however, the examiner concluded the present-day back disorder was less likely than not incurred in or caused by service, including the Veteran's reported back injury in service.  As rationale for this opinion, the examiner pointed out the Veteran had no complaints of back pain in service other than one treatment record showing treatment for a pulled back muscle.  Thereafter, he had no other documented complaints of back pain until a 1995 VA radiographic examination report in which he was diagnosed with mild degenerative joint disease of the spine.  The examiner found it extremely unlikely that the Veteran had a back issue that was not chronic in service and then recurred approximately twenty five years later.  Moreover, the examiner found it much more likely that the Veteran's age and obesity impacted his development of arthritis, as opposed to a soft-tissue strain in service. 

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current back disorder and his military service, the Board finds that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  To begin, the amount of time that passed between his reported onset of his back disorder in service in comparison to when he was first diagnosed with this claimed disorder post service is very substantial (according to the VA compensation examiner, on the order of 25 or so years).  While this is not entirely dispositive of the claim, it is nonetheless evidence tending to go against the claim.  In this circumstance, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection 

when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

In addition to the extent of time between the Veteran's reported onset of symptoms in service and the initial diagnosis of and treatment for his back disorder post service, his assertions regarding the relationship between his service and his currently diagnosed back disorder must be considered in light of the August 2015 VA examiner's negative opinion.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion or, as an example, relies on unsubstantiated allegations and instead considers them as established facts.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); but see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual premise).  Most of the probative value of a medical opinion comes from its underlying reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the opinion offered by the VA examiner at the conclusion of the August 2015 compensation examination is supported by evidence in the Veteran's record as well as an actual physical examination.  The VA examiner highlighted the fact that over twenty five years had transpired between the Veteran's singular treatment for a pulled back muscle during service in January 1969 and his first complaints, diagnosis, and treatment for back pain in June 1995, post service.  In addition, the VA examiner provided an alternative etiology for the Veteran's back disorder by noting other risk factors he had - namely, his age and obesity. 

The Board additionally has considered the Veteran's lay statements and testimony in support of his claim and accepts that he is competent to report the symptoms of his back disorder, including persistent pain of the type described.  See Jandreau, supra; 38 C.F.R. § 3.159(a)(2).  However, he has not demonstrated the necessary knowledge or expertise to comment on the etiology of his back disorder in relation to his back injury in service or any other occurrence during his service.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, the Board did indeed nonetheless request a medical nexus opinion on this determinative issue of causation, and it was clearly unfavorable to the claim and, for the reasons and bases discussed, probatively outweighs the Veteran's own assertions as to the etiology of his back disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

To reiterate, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

It is further worth repeating that, when considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See again Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Attribution of the Veteran's present-day back disorder to a pulled muscle injury that occurred over twenty five years prior to the first diagnosis of a back disorder, post service, is not the type of simple matter that is readily amenable to mere lay comment as it falls outside the realm of the competence of this type of testimony.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a back disorder, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Earlier Effective Date for the Grant of Service Connection for the Hypertension 

A.  Procedural History

The Veteran ultimately was determined to be entitled to service connection for hypertension as secondary to his service-connected Type II Diabetes Mellitus effectively as of August 2, 2010.  He argues that the effective date should be February 21, 1969, the date of his initial claim of entitlement to service connection for hypertension, particularly since he was claiming to have had it even then, albeit instead as directly incurred in or aggravated by his service or presumptively incurred.  As an alternative, he contends that the effective date should either be March 7, 1996, or May 14, 2008, the two dates on which he filed requests to reopen his claim of entitlement to service connection for hypertension, even though both of those requests were denied by the RO.

The Veteran's February 1969 claim of entitlement to service connection was denied by the Boston, Massachusetts, RO in an October 1969 rating decision.  Thereafter, he filed a timely Notice of Disagreement (NOD) in November 1969 as to the denial of his hypertension claim.  Subsequently, in January 1970, the Boston RO issued an SOC wherein it continued the denial of entitlement to service connection for hypertension on the grounds that hypertension was not shown on a post-service VA compensation examination.  In January 1970, the Veteran filed a timely Substantive Appeal (on VA Form 9) to complete the steps necessary to perfect his appeal of that initial claim for this disease to the Board, which then issued a May 1970 decision also continuing the denial of the hypertension claim.  The Veteran did not have a legal recourse to further appeal his hypertension claim as of May 1970; therefore, the Board's decision became final and binding as a matter of law based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Moreover, the Board's decision denying that initial claim, on appeal, "subsumed" the RO's earlier decision denying the same claim.  See 38 C.F.R. § 20.1104.


The Veteran later sought to reopen his claim in March 1996 based on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  But a July 1996 decision by the Los Angeles RO again denied his claim, concluding that new and material evidence had not been received.  Thereafter, he filed an August 1996 NOD as to the denial of his request to reopen his hypertension claim.  The Los Angeles RO in a September 1996 SOC continued the denial of his request to reopen on the same basis, that is, that new and material evidence had not been received.  He did not submit a Substantive Appeal (VA Form 9 or equivalent statement) to in turn complete the steps necessary to "perfect" his appeal of that intervening claim, and therefore that RO decision also is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran again sought to reopen his claim of entitlement to service connection for hypertension in May 2008 based on new and material evidence.  A January 2009 decision by the Los Angeles RO denied his claim, once again concluding that new and material evidence had not been received.  Following that denial, he filed a February 2009 NOD as to the denial of his request to reopen his hypertension claim.  In a September 2009 SOC, the Los Angeles RO continued the denial of the request to reopen the hypertension claim on the grounds that no new and material evidence had been received.  But this time, in September 2009, in response, the Veteran filed a timely Substantive Appeal (on VA form 9) to complete the steps necessary to perfect his appeal of that claim to the Board.  38 C.F.R. § 20.200.

Inexplicably, however, it does not appear that the Veteran's September 2009 Substantive Appeal resulted in certification of his appeal to the Board.  There is no VA Form 8 (Certification of Appeal) in the file.  Instead, his claim of entitlement to service connection for hypertension was granted in an August 2013 rating decision by the Los Angeles RO.  As the hypertension was rated 0-percent disabling, so noncompensable, it was subsumed by his claim of entitlement to service connection for Type II Diabetes Mellitus, so rated along with (part and parcel of) the diabetes, which was found to be 20-percent disabling by the RO in a July 2011 rating decision, with an effective date of August 2, 2010.  The effective date of the grant of service connection for the hypertension equally was August 2, 2010, coinciding with the effective date of the grant of service connection for the underlying Type II Diabetes Mellitus.  According to Note (1) in 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, noncompensable complications of diabetes (here, the hypertension) are considered part of the diabetic process under this DC and therefore rated concurrently with the diabetes rather than as a separate disability.

The Veteran filed a timely NOD in October 2013 with the effective date and initial disability rating in response to the granting of service connection for hypertension.  The RO certified this issue to the Board for its review, which issued a June 2015 decision remanding the hypertension claim to the RO/AMC for the issuance of an SOC in relation to the October 2013 NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999) (mandating that where a Veteran files an NOD but is not provided an SOC prior to the claim being certified to the Board for its review, a remand rather than mere referral is necessary for the RO to provide the Veteran an SOC and then afford him an opportunity to also, in response, file a Substantive Appeal (VA Form 9 or equivalent) in order to complete the steps necessary to perfect the appeal to the Board.).  The RO accordingly on remand issued an SOC in August 2015, wherein it denied the claim of entitlement to an effective date prior to August 2, 2010.  Thereafter, the Veteran submitted an August 2015 Substantive Appeal of the denial of an effective date prior to August 2, 2010 for his hypertension, resultantly perfecting his appeal of this claim to the Board, and the RO/AMC consequently certified this appeal to the Board's for its consideration. 

B.  Legal Criteria

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).



The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A reasonably-raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); and Myers v. Principi, 16 Vet. App. 228, 229 (2002).  See also 38 C.F.R. § 3.160(c).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).
The basis of the Veteran's October 2013 NOD as to the assignment of the effective date of his service-connected hypertension is an assertion that it was CUE to deny his original hypertension claim as the RO and the Board did not properly evaluate whether his hypertension had preexisted service and, if so, whether his service had aggravated his pre-existing hypertension, meaning worsened it beyond its natural progression.  He alternatively asserts it was CUE to deny his March 1996 and May 2008 requests to reopen his claim for hypertension as the regulations regarding aggravation of a pre-existing condition changed materially after the issuance of the RO and Board denials of his original claim in October 1969 and May 1970, respectively. 

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a). 

A determination of CUE is a three-pronged test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute [CUE]).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.


A claim for benefits based on CUE in a prior final rating decision entails special pleading-and-proof requirements to overcome the finality (res judicata) of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board reiterates that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey at 382.  Even if it was error for the RO to have failed to obtain private treatment records or to schedule a VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id.

C.  May 1970 Board Decision

The Veteran contends that it was CUE to deny his original February 1969 hypertension claim on the grounds that the Board did not evaluate whether his hypertension was aggravated by his service. 

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. § 1111.


According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417  (Fed. Cir. 1994); see also 38 C.F.R. § 3.306. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005). 

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Board's May 1970 decision contains a listing of the statutes and regulations as they existed at the time of that prior decision (so as of that year, 1970).  Notably, "THE LAW AND REGULATIONS" section of that decision cites to the applicable statutes in the United States Code (U.S.C.) and Code of Federal Regulations (C.F.R.).  The numbering system for the U.S.C. was then a bit different since, as examples, 312, 313, and 337 are now codified at 1112, 1113, and 1137.  410 is now codified at 1110.  Conversely, the C.F.R. has not changed, so the same numbering system then as now.  Most importantly, although the nomenclature is different, especially in the case of the U.S.C., the substance of the statutes is not.


Turning now to the relevant facts, upon entry into service the Veteran reported that he had a history of hypertension, which was noted during his initial October 1966 enlistment examination.  But blood pressure readings taken at the time of that examination were 138/74 and 138/80, which do not qualify as hypertension, meaning persistently elevated blood pressure.  He began serving on active duty in January 1967 and apparently was reevaluated later that year, in July 1967.  The Veteran's STRs contain a letter from a Dr. McGuirk dated in July 1967 in which he stated that he had substituted for the Veteran's private treating physician in the summer leading up the Veteran's entrance into service.  According to Dr. McGuirk, the Veteran reported a history of elevated blood pressure that was substantiated by discussion and examination.  Dr. McGuirk's impression was that the elevated blood pressure was due to the Veteran's anxiety.  A note on the October 1966 military enlistment examination form, however, also dated in July 1967, states there was "insufficient documentation regarding hypertension due to anxiety."  The note also states that no blood pressure readings were enclosed, perhaps meaning additional blood pressure readings, and that the Veteran was found acceptable for entrance into service. 

Further review of the Veteran's STRs reveals that, throughout the course of his time in service, he was seen on numerous occasions with complaints of chest pains and headaches.  At several points during his time in service he had a blood pressure reading taken, but on none of those occasions was he ever diagnosed with hypertension (again, meaning persistently elevated blood pressure).  During a hypertension workup in October 1968 he had two blood pressure readings taken, both of which were 150/100, and the impression was mild elevated blood pressure.  However, subsequent blood pressure readings did not qualify as high blood pressure.  During his February 1969 separation examination, no blood pressure readings were taken and a history of high blood pressure was not noted anywhere on the examination report.


The Veteran's military service ended in February 1969, and he had VA examination later that same year, in July 1969, in connection with his original claim for service connection for hypertension.  He reported having a history of high blood pressure and that he was treated for it in service.  Blood pressure readings taken during that examination, however, were 135/80, 140/75, and 135/90.  The examiner concluded the Veteran did not have hypertension but did diagnose him with anxiety reaction with conversion features. 

After considering this evidence available to the Board at the time of its May 1970 denial of the Veteran's hypertension claim, the Board finds that there was no CUE in the Board's decision.  The Board denied service connection for hypertension on the basis of the results of the July 1969 VA examination and, in particular, the examiner's determination that the Veteran did not have sustained hypertension.  In so concluding, the Board's May 1970 decision took into consideration the Veteran's reported history of hypertension prior to service and evaluation for hypertension while in service.  The applicable law at the time of that decision, as it is essentially today, requires that there be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").  The evidence of record at the time of the May 1970 decision clearly demonstrated that the Veteran did not have sustained hypertension.  There is no evidence that the correct facts were not before the Board when it made its decision to deny the original hypertension claim. 

The Board is mindful of the Veteran's assertion that there was CUE in the May 1970 Board decision denying his hypertension claim on the grounds that the Board did not evaluate whether his hypertension had pre-existed his service, and, if so, whether his service had aggravated it, meaning chronically or permanently worsened it beyond its natural progression.  However, even if the Board were to do said evaluation, his hypertension claim still would have been denied on the basis of the lack of a diagnosis of hypertension either in service or following service.  Notably, it cannot be said that, even if he had pre-existing hypertension, his service made it appreciably worse - especially given the less than favorable results of the VA compensation examination he initially underwent after service in July 1969 in connection with his initial claim.  The blood pressure readings taken during that evaluation did not suggest an exacerbation of any 
pre-existing hypertension, particularly considering there was even looming uncertainty at that time concerning whether the Veteran had hypertension, much less on a chronic or permanent basis (i.e., "sustained").  At the very least, reasonable minds could have differed both on whether the Veteran had pre-existing hypertension and whether, even if he did, his service aggravated it, again, meaning worsened it beyond its natural progression.  The VA examination he underwent rather immediately after conclusion of his service did not make any such finding or even suggest this, certainly did not provide the level of certainty required to conclude there was CUE.

Accordingly, the CUE claim as to the May 1970 Board decision is denied.  Furthermore, as the Board has concluded that no CUE exists in the May 1970 Board decision, that decision is an otherwise final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

C.  September 1996 Rating Decision

The Veteran contends that it also was CUE to deny his more recent March 1996 petition to reopen his hypertension claim on the grounds that his submission of evidence of his formal diagnosis of hypertension constituted sufficient new and material evidence to reopen his hypertension claim.  In the alternative, he contends that an intervening change in the law as it applies to the evaluation of service-connection claims on the basis of aggravation of a pre-existing condition necessitates a de novo review of his March 1996 petition to reopen his claim of entitlement to service connection for hypertension. 

As discussed, the determination of a CUE claim requires an evaluation of the evidence before VA through the application of the law as it stood when the decision at issue was made.  The Board has interpreted the Veteran's contentions regarding the September 1996 RO decision denying his petition to reopen his hypertension claim as an argument that, under current law regarding the reopening of claims, the submission of a formal hypertension diagnosis would be sufficient to reopen the hypertension claim and proceed with further development of the claim.  As an example, in Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the phrase 'raises a reasonable possibility of substantiating the claim' was interpreted as "enabling rather than precluding reopening."  Shade held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  Shade explained that evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  However, upon application of the law as it stood in September 1996, the Board finds that there was no CUE in the RO's decision to deny the petition to reopen the hypertension claim.  Notably, Shade did not then exists.

In the July 1996 rating decision, the RO denied the Veteran's petition to reopen his claim of service connection for hypertension.  In that decision, the RO conceded that his hypertension had existed prior to his service, but found there was no evidence that the hypertension had been permanently worsened (i.e., aggravated) as a result or consequence of his service.  After he filed his NOD and some additional evidence, the RO issued a September 1996 SOC continuing the denial of the petition to reopen the hypertension claim.  The RO explained that it had reviewed the additional evidence submitted by him, but had found this evidence essentially duplicative of the evidence already of record as it only demonstrated that he had had hypertension since before his service.  To reopen the claim, as the RO explained, he would need to have submitted evidence suggesting that his 
pre-existing hypertension had been aggravated by his service, meaning in a sustained (chronic or persistent) manner, as this was the type of evidence that had the possibility of changing the prior denial of his claim.  Notably, Shade still had not been decided.

The Board therefore finds that the RO's rationale in its September 1996 SOC was a correct application of the law as it existed at the time.  In September 1996, for evidence to be considered new and material such that it allowed a previously denied claim to be reopened, the RO was required to perform a two-step analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the RO had to determine whether the evidence presented or secured since the last final disallowance was "new and material."  If it was, the RO then reopened the claim and reviewed the new evidence "in the context of" the old to determine whether the prior disposition of the claim should be altered.  Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 210, 215 (1991). 

In Evans v. Brown, the Veterans Court (CAVC) held that step one of the Manio two-step process, the determination of whether the evidence is new and material, involved three questions.  9 Vet. App. 273, 283 (1996).  The first question was whether the newly-presented evidence was actually "new" in the sense that it was not of record at the time of the last final disallowance of the claim and was not merely cumulative of other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The second question was whether the evidence was "probative" of the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence was "probative" when it "tend[ed] to prove, or actually prov[ed] an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the "issue at hand" in a case was depended on the specified basis or bases for the last disallowance of the claim.  Evans, 9 Vet. App. at 284.  The third question was whether, in light of all of the evidence of record, there was a reasonable possibility that the outcome of the claim on the merits would be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  Affirmative answers to both "materiality" questions were required in order for "new" evidence to be considered "material."  Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).

The evidence submitted since the Board's 1970 decision denying the hypertension claim included STRs that were already evaluated, so considered, in the 1970 Board decision, a March 1976 report from a Dr. Schneider noting the Veteran experienced hypertension, and a February 1996 outpatient report from the Los Angeles VA outpatient clinic in which the Veteran was diagnosed with hypertension and prescribed medication to treat it.  This evidence did include a formal diagnosis of hypertension, which directly addressed the Board's rationale for its May 1970 denial of the hypertension claim.  However, the evidence submitted by the Veteran still did not address the lack of a formal diagnosis of hypertension during service, which would be a necessary element in demonstrating that the conceded preexisting hypertension was aggravated by service.  Without evidence of a formal diagnosis of hypertension during service, the RO in its September 1996 SOC was correct in determining that this new evidence did not raise a reasonable possibility that the outcome of the claim would be changed, which was necessary for it to reopen the claim and proceed with any development of the case.  Accordingly, the Board finds that there was no CUE in the September 1996 RO decision to deny the petition to reopen the hypertension claim. 

The Veteran also contends variously that the intervening change in law as to decisions regarding an aggravation of a pre-existing condition in the time since the September 1996 SOC constituted new and material evidence and also that it requires a review on a de novo basis.  See Sawyer v. Derwinski, 1 Vet. App, 130, 133-34 (1991); see also Boggs v. West, 11 Vet. App. 334, 342 (1998) (finding that the invalidation of a regulation is a liberalizing change in the law that amounts to a new basis for entitlement to benefits for a particular veteran.).  To begin, the intervening change in law regarding the evaluation of claims involving aggravation of a pre-existing condition has no bearing on the determination of whether there was new and material evidence in September 1996 as that change had not occurred yet.  Although the Veteran is correct that the change in law entitles him to a review on a de novo basis, such a review is only mandated upon request by the Veterans themselves.  The Veteran first raised this contention in the April 2016 appellant's brief submitted by his representative.  At that point, de novo review was arbitrary as the Veteran's hypertension claim already has been substantiated and, therefore, granted an effective date prior to the request for review.  


D.  Denial of May 2008 Petition to Reopen Hypertension Claim

The Veteran filed his most recent petition to reopen his claim of entitlement to service connection for hypertension in May 2008.  In a January 2009 rating decision, the RO denied the petition on the grounds that no new and material evidence had been submitted by him.  Specifically, the RO found that to reopen the case he needed to submit evidence that his pre-existing hypertension condition had worsened permanently during or owing to his service, which the RO concluded was not submitted.  Subsequently, he filed a timely NOD, and the RO confirmed the denial of the petition to reopen the hypertension claim in a September 2009 SOC on the same grounds that he had not submitted evidence of worsening hypertension in service.  

Thereafter, in September 2009, in response to that SOC, the Veteran filed a timely Substantive Appeal, but inexplicably his appeal was never certified to the Board.  There is no such contemporaneous VA Form 8 in the file.  He was initially notified in October 2009 that he was to be scheduled for a Travel Board hearing at the RO in connection with his appeal of the denial of his hypertension claim.  However, there is no evidence in the claims file that subsequent to that notification the RO ever took action to afford him a Travel Board hearing.  Indeed, the RO did not take any further adjudicative action regarding his hypertension claim until the issuance of the August 2013 rating decision that granted service connection for hypertension, albeit on a different basis, that being instead as secondary to his Type II Diabetes Mellitus.  Accordingly, as his appeal of the denial of his May 2008 petition to reopen his hypertension claim was never properly adjudicated, that appeal remained pending and any grant of the benefits on appeal, be they on a direct basis or otherwise (presumptive or secondary), is effective the date that he filed his petition to reopen, May 14, 2008.  See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008) (the effective date of a secondarily service-connected condition is not necessarily identical to that of the original condition but it can arise no earlier than the date on which the appellant applied for benefits for the condition at issue.).


The mere fact that the Veteran ultimately was granted service connection for his hypertension as secondary to his Type II Diabetes Mellitus is not controlling of the effective date of the award in this particular instance since, in years prior, he had been alleging entitlement to service connection for this same disease of hypertension on alternative grounds - namely, that it was incurred in or aggravated by his service or presumptively incurred.  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for that disability.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).


ORDER

The claim for service connection for a back disorder is denied. 

However, an earlier effective date of May 14, 2008, though no earlier, is granted for the award of service connection for the hypertension, subject to the statutes and regulations governing the payment of retroactive VA compensation. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


